Citation Nr: 0947520	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation greater than 30 
percent for multiple sclerosis with optic neuritis and facial 
numbness.

2.  Entitlement to an initial evaluation greater than 30 
percent for cognitive defects.

3.  Entitlement to an initial evaluation greater than 10 
percent for low back numbness with pain.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to restoration of a separate 30 percent 
evaluation for multiple sclerosis under 38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  

6.  Entitlement to restoration of an award of service 
connection for low back pain with numbness.  

7.  Entitlement to an effective date prior to January 27, 
2009, for an award of service connection for facial numbness 
with trigeminal nerve injury as an individual ratable 
disability.

8.  Entitlement to an initial evaluation greater than 10 
percent for facial numbness with trigeminal nerve injury.

9.  Entitlement to an effective date prior to February 3, 
2009, for an award of service connection for Uhthoff's 
phenomenon with history of bilateral optic neuritis as an 
individual ratable disability.

10.  Entitlement to an initial evaluation greater than 10 
percent for Uhthoff's phenomenon with history of bilateral 
optic neuritis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 
1982 and from May 1986 to June 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).
 
The Veteran appeared before the undersigned Veterans Law 
Judge at a hearing held at the RO in September 2009, at which 
he presented oral testimony and evidence in support of his 
claims.  A transcript of this hearing has been obtained and 
associated with his claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Oral testimony presented at the Veteran's September 2009 
hearing before the Board, and various written statements and 
briefs that were submitted by him to VA during the course of 
the appeal indicate that he is also claiming entitlement to 
an increased evaluation for urinary frequency, urgency, and 
incontinence, currently rated 40 percent disabling.  The 
Veteran is also raising the issue of timeliness of his appeal 
of a September 2006 rating decision with respect to its 
denial of his claim for service connection for chronic 
fatigue syndrome and the initial evaluations assigned for 
awards of service connection for a stomach ulcer, a right 
upper extremity disability, and a right lower extremity 
disability.  In the alternative, he is also seeking an 
increased rating for a stomach ulcer, a right upper extremity 
disability, and a right lower extremity disability, and to 
reopen the previously denied claim of service connection for 
chronic fatigue syndrome.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the appellant if 
additional action is required on his part.




REMAND

This appeal has a confusing and convoluted history as a 
result of piecemeal adjudication and procedural errors 
committed by the RO.  The appeal itself stems from an August 
2004 rating decision, which granted the Veteran service 
connection for multiple sclerosis with optic neuritis and 
facial numbness (rated 30 percent disabling from November 28, 
2003), cognitive defects secondary to multiple sclerosis 
(rated 30 percent disabling from November 28, 2003), and low 
back numbness with pain secondary to multiple sclerosis 
(rated 10 percent disabling from November 28, 2003).  The 
Veteran expressed general disagreement with the ratings 
assigned in a written notice of disagreement that was 
received by VA in September 2004.  In response, the RO 
furnished him with a statement of the case (SOC) in January 
2006, which characterized the issues in contention as:

"1.  Increased evaluation for service connected 
multiple sclerosis currently 30 percent disabling.

2.  Service connection for cognitive defects as 
secondary to the service-connected disability of 
multiple sclerosis with optic neuritis and facial 
numbness.

3.  Service connection for low back numbness with 
pain as secondary to the service-connected 
disability of multiple sclerosis with optic 
neuritis and facial numbness."

The Board finds that the RO's characterization of issues 2 
and 3 is incorrect, as service connection had already been 
awarded for cognitive defects and (at the time) low back 
numbness with pain.  Therefore, the SOC is inadequate for 
purposes of responding to his notice of disagreement with the 
August 2004 rating decision's assignment of an initial 30 
percent evaluation for cognitive defects.  As no subsequent 
supplemental statement of the case has been furnished during 
the course of the appeal that correctly characterizes the 
issue, the matter must be remanded for a SOC that correctly 
characterizes the pending issue on appeal.  

As for the Veteran's appeal of the initial 10 percent 
evaluation assigned for low back pain and numbness from 
November 28, 2003, not only is the issue mischaracterized in 
the current SOC of record, but the RO has subsequently 
severed service connection for the low back disability by 
rating action of March 2009.  The matter must be remanded for 
a SOC that correctly characterizes the pending issue on 
appeal and then the matter must be held in abeyance as it is 
inextricably intertwined with the Veteran's notice of 
disagreement with the March 2009 rating decision that 
terminated service connection for this disability.
 
In February 2006, the Veteran submitted a substantive appeal 
in response to the January 2006 statement of the case, in 
which he presented statements indicating, in pertinent part, 
that he was seeking an initial evaluation above 30 percent 
for multiple sclerosis with optic neuritis and facial 
numbness on the basis that the optic neuritis and facial 
numbness should have been rated as separate and individual 
disabilities instead of being encompassed in a single 
diagnostic rating code for multiple sclerosis (i.e., 38 
C.F.R. § 4.124a, Diagnostic Code 8018).  As will be further 
discussed below, the RO has, in fact, determined in rating 
actions dated in March 2009 and April 2009 that it was 
inappropriate to rate the eye disability and facial numbness 
only as symptoms associated with multiple sclerosis instead 
of as individual disabilities.  The RO thus awarded service 
connection and individual ratings for the optic neuritis and 
facial numbness disabilities, effective February 3, 2009 and 
January 27, 2009, respectively.  However, as the Veteran has 
filed a notice of disagreement with the April 2009 RO 
decision regarding the initial ratings and effective dates 
assigned for both disabilities as individually ratable 
entities, the claim for an initial evaluation above 30 
percent for multiple sclerosis with optic neuritis and facial 
numbness is inextricably intertwined with these pending 
issues.  Therefore, the issue of entitlement to an initial 
evaluation above 30 percent for multiple sclerosis with optic 
neuritis and facial numbness under Diagnostic Code 8018, from 
November 28, 2003, will be held in abeyance pending 
procedural development of the initial rating and effective 
date issues for the individually service-connected optic 
neuritis and facial numbness disabilities and a final 
determination of which issues are properly perfected for 
appeal before the Board.       

The Board notes that the Veteran raised several additional 
claims during the course of this appeal, some of which were 
addressed on the merits in separate RO rating decisions that 
were subsequently challenged by him with timely notices of 
disagreement.

Specifically, in a September 2006 rating decision, the RO 
denied the Veteran service connection for a cervical spine 
disability, inter alia.  In correspondence timely received by 
VA in January 2007, the Veteran expressed disagreement with 
the denial of service connection for a cervical spine 
disability, inter alia.  Although the RO issued an SOC in 
response to this notice of disagreement in July 2007, it 
mischaracterized the issue as entitlement to service 
connection for degenerative arthritis of the lumbar spine.  
Therefore, the SOC is inadequate for purposes of responding 
to his notice of disagreement with the September 2006 rating 
decision's denial of service connection for a cervical spine 
disability, and the matter must be remanded for a SOC that 
correctly characterizes the pending issue on appeal.  

In a March 2009 rating decision, the RO determined that there 
was clear and unmistakable error in its August 2004 rating 
decision, which granted the Veteran a 30 percent evaluation 
for multiple sclerosis with optic neuritis and facial 
numbness under 38 C.F.R. § 4.124a, Diagnostic Code 8018.  The 
RO found that it was more appropriate to rate the eye 
disorder and facial numbness as individual disabilities, and 
thus to continue a separate 30 percent evaluation for 
multiple sclerosis with optic neuritis and facial numbness 
would amount to pyramiding in violation of 38 C.F.R. § 4.14 
(2009).  It therefore severed the award of a separate 30 
percent rating for multiple sclerosis.  The RO also 
determined that the Veteran's service-connected disability 
that was characterized in its August 2004 decision as low 
back numbness with pain was more appropriately rated as right 
lower extremity pain and weakness and thus recharacterized it 
accordingly, which effectively severed service connection for 
the low back disability.  In written statements and in oral 
hearing testimony presented before the Board in September 
2009, the Veteran expressed timely disagreement with the 
severance of service connection for a low back disability and 
a separate 30 percent rating for multiple sclerosis.  To 
date, the RO has not issued a SOC addressing these issues.  

In an April 2009 rating decision, the RO granted the Veteran 
service connection and a 10 percent evaluation for Uhthoff's 
phenomenon with history of bilateral optic neuritis, 
effective February 3, 2009.  The decision also granted 
service connection and a 10 percent evaluation for facial 
numbness with trigeminal nerve injury, effective January 27, 
2009.  (As previously stated, these disabilities had 
previously been rated as manifestations of multiple sclerosis 
under 38 C.F.R. § 4.124a, Diagnostic Code 8018, as a single 
disabling entity.  After terminating the separate 30 percent 
evaluation assigned for multiple sclerosis with optic 
neuritis and facial numbness by rating action of March 2009, 
the service-connected eye disability and facial numbness were 
separately evaluated.)  At the Veteran's hearing before the 
Board in September 2009, he expressed timely disagreement 
with the effective dates assigned for the awards of service 
connection and compensable ratings for the eye disability and 
facial numbness, as well as the initial individual ratings 
assigned to each.  To date, the RO has not issued a SOC 
addressing these issues.  

Accordingly, in view of the foregoing discussion, the Board 
is required to remand the issues of entitlement to 
restoration of a separate 30 percent evaluation for multiple 
sclerosis and restoration of service connection for low back 
pain with numbness; an effective date prior to January 27, 
2009, for an award of service connection for facial numbness 
with trigeminal nerve injury as an individually ratable 
disability; an effective date prior to February 3, 2009, for 
an award of service connection for Uhthoff's phenomenon with 
history of bilateral optic neuritis as an individually 
ratable disability; an initial evaluation greater than 10 
percent for facial numbness with trigeminal nerve injury; and 
an initial evaluation greater than 10 percent for Uhthoff's 
phenomenon with history of bilateral optic neuritis, for 
issuance of a SOC that addresses these issues.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

In view of the foregoing discussion, the case is REMANDED to 
the RO via the AMC for the following action:

1.  The RO should provide a SOC to the 
Veteran and his representative, addressing 
the following issues:

(a)  Entitlement to an initial 
evaluation greater than 30 
percent for cognitive defects 
under Diagnostic Code 8018;

(b)  Entitlement to an initial 
evaluation greater than 10 
percent for low back numbness 
with pain; 

(c)  Entitlement to service 
connection for a cervical spine 
disability; 

(d)  Entitlement to restoration 
of a separate 30 percent 
evaluation for multiple sclerosis 
under Diagnostic Code 8018;

(e)  Entitlement to restoration 
of service connection for low 
back pain with numbness;  

(f)  Entitlement to an effective 
date prior to January 27, 2009, 
for an award of service 
connection for facial numbness 
with trigeminal nerve injury as 
an individually ratable 
disability;

(g)  Entitlement to an effective 
date prior to February 3, 2009, 
for an award of service 
connection for Uhthoff's 
phenomenon with history of 
bilateral optic neuritis as an 
individually ratable disability; 

(h)  Entitlement to an initial 
evaluation greater than 10 
percent for facial numbness with 
trigeminal nerve injury; 

(i)  Entitlement to an initial 
evaluation greater than 10 
percent for Uhthoff's phenomenon 
with history of bilateral optic 
neuritis.

The Veteran and his representative must be 
advised of the time limit in which he may 
file a Substantive Appeal.  Then, only if 
an appeal is timely perfected, should the 
above issue(s) be returned to the Board 
for further appellate consideration, if 
otherwise in order.

2.  Following final determinations of 
which of the aforementioned issues, if 
any, are properly perfected for appeal, 
the claim of entitlement to an initial 
evaluation greater than 30 percent for 
service-connected multiple sclerosis with 
optic neuritis and facial numbness under 
Diagnostic Code 8018 for the period 
commencing on November 28, 2003, should be 
readjudicated.  In the event that the 
claim remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After they have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

